Citation Nr: 1048470	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2008.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on appeal.  
			
The Board notes that the psychiatric claim on appeal has 
previously been developed to include only an anxiety condition.  
However, the Court of Appeals for Veterans Claims has recently 
held that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the claim on appeal has been recharacterized to 
include any psychiatric disorder.

In the Veteran's VA Form 9, Appeal to the Board of Veterans 
Appeals, received in May 2009, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local RO.  
A hearing was scheduled for July 2010 but the Veteran failed to 
appear.  In subsequent statements from his representative, 
including a recent statement of December 2010, he indicated that 
he does not wish for the hearing to be rescheduled.  As such, the 
Board finds that there is no unfulfilled hearing request pending 
at this time. See 38 C.F.R. § 20.702(e) (2010).


FINDING OF FACT

The competent medical evidence does not reveal a current 
disability involving a psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.

Here, a thorough review of the medical record reveals no current 
diagnosis of any psychiatric disorder.  As discussed in the 
Notice and Assistance section below, the Veteran has been 
apprised of his right to submit pertinent medical evidence and of 
VA's duties to assist, but he has neither submitted nor 
identified any treatment records for this appeal.  The only 
medical evidence of record is a VA examination report dated from 
August 2008 wherein the examiner determined that no  psychiatric 
diagnosis could be made.  Subclinical symptoms of anxiety were 
noted, but were found to be of insufficient severity for 
justifying a diagnosis.  The examiner explained, "[n]o 
meaningful functional deficits or disabilities; Reports he is 
somewhat more anxious than he was before but that the impact of 
this on his functioning is not appreciable-I think this is 
indeed the case."  Further, in recent correspondence from the 
Veteran's representative dated from December 2010, it was 
acknowledged that the claims file remains devoid of evidence of a 
current diagnosis.  

In the absence of any documentation of a current disability, the 
Board cannot find the Veteran meets the first requirement of 
service connection for any psychiatric disorder.  In the absence 
of proof that the Veteran has the alleged condition, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  Congress has specifically 
limited entitlement for service-connected disease or injury to 
cases where such incidents have resulted in disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  A current disability means a disability 
shown by competent medical evidence to exist.  Chelte v. Brown, 
10 Vet. App. 268 (1997).

As such, further discussion of the in-service incurrence of the 
disorder and a nexus to service is not warranted and the 
Veteran's claim must be denied.  In reaching this decision the 
Board considered the Veteran's arguments in support of his 
assertion that he has a psychiatric disorder that is related to 
service.  The Veteran, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion in this regard. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These 
arguments do not provide a factual predicate upon which 
compensation may be granted.

The Board notes that the Veteran in this case had active service 
in the Southwest Asia Theater of operations during the Persian 
Gulf War, and as such he is a Persian Gulf Veteran. See 38 C.F.R. 
§ 3.317(d)(1).  While normally the Board would consider whether a 
grant of presumptive service connection under 38 C.F.R. § 3.317 
is possible, here the Board emphasizes that it is not the case 
that the Veteran suffers from symptoms that cannot be attributed 
to a known diagnosis; to the contrary, the evidence is clear that 
there is no current disability involving a psychiatric condition.  
Accordingly, the Board concludes that connection for a 
psychiatric disorder cannot be granted on either a direct or 
presumptive basis as due to an undiagnosed illness.

Finally, the Board must address the presumptive theories of 
service connection of potential application to the Veteran's 
claim.  First, the Board notes that certain chronic diseases, 
including psychoses, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable degree 
(10 percent) within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2010).  However, there is no 
documentation of any psychiatric disability in the claims file 
from within one year of the Veteran's service separation.  As 
such, the presumption for service connection for chronic diseases 
does not apply.  

In addition, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Here however, the 
Veteran does has neither submitted nor identified any post-
service treatment records with which a continuity of 
symptomatology could be established.  Further, a "chronic" 
disability was not present in service and none of the medical 
evidence relates anything in the Veteran's service treatment 
records to his present condition.  As such, no further discussion 
of this theory of service connection is required.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in April 2008 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter also provided 
him with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has no outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records have been obtained and he was afforded the opportunity to 
submit any post-service evidence.  He was afforded a VA 
examination.  A personal hearing was scheduled on his behalf but 
he failed to attend and then withdrew his request for a personal 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


